Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
For the Applicant’s argument please see the added elements to the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 20120319900) in view of Kruetel, Jr (US 5959578)
Regarding claim 1, Johansson teaches:
An antenna apparatus, comprising: an antenna structure, comprising: an antenna unit, comprising: i feeding ports (Each array element 11 has two feeding points(0049, Fig 1 - 3))
wherein a vector of each of the feeding ports is controlled independently (This results in one or more beam ports for each polarization where the horizontal beam pointing for a beam can be controlled by the variable phase difference of the phase shifter and power dividing device associated with the beam port(0044))
i is a positive integer larger than 2 (Each array element 11 has two feeding points(0049, Fig 1 - 3))
Johansson does not teach wherein independent control of the vector of each of the feeding ports comprising disabling adjustment of the vector of at least one of the feeding ports. However, Kruetel teaches In a first embodiment, each element 17 is coupled with a port 18 which terminate with a radiating element 19 similar to Space feed. In this embodiment, beam-forming network 13 is comprised of feeder array 11 (Col 2, lines 17 – 22).
Johansson and Kruetel are considered analogous since they are both in the field of radar networks, therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Johansson and Kruetel Jr. in order to have a system which is capable of having adaptive beam forming to provide much greater coverage and reduce operational downtime. 
Regarding claim 2, Johansson further teaches:
at least one first-angle feeding port, a feeding signal of the at least one first-angle feeding port being configured to form a beam in a first polarized direction (Each array element 11 has two feeding points (not shown), a first feeding point associated with vertical polarization(0049))
at least one second-angle feeding port, a feeding signal of the at least one second- angle feeding port being configured to form a beam in a second polarized direction, the second polarized direction being orthogonal to the first polarized direction (Each array element 11 has two feeding points (not shown), a first feeding point associated with vertical polarization, i.e. connected to the radiating element A.sub.n in a first column 12 and radiating element C.sub.n in a second column 14, respectively, and a second feeding point associated with horizontal polarization(0049))
Regarding claim 3, Johansson further teaches:
wherein the number of the antenna unit of the antenna structure is MxN (FIG. 1 shows an antenna configuration (to the left) with N groups of array elements, each with two dual polarized radiating elements(0047))
a feeding direction of the at least one first-angle feeding port of each of the antenna units corresponds to a feeding direction of the at least one first-angle feeding port of the other antenna units (The four ports, Port A-Port D, are combined to one antenna port, Port 1, by a beam forming network 20 as illustrated in FIG. 3. The beam forming network 20 is provided with a primary connection 19 intended to be connected to antenna port 1 and four secondary connections 15.sub.A-15.sub.D.(0051))
a feeding direction of the at least one second-angle feeding port of each of the antenna units corresponds to a feeding direction of the at least one second-angle feeding port of the other antenna units (Each port A, B, C and D are connected to a secondary connection 15.sub.A, 15.sub.B, 15.sub.C and 15.sub.D, respectively, of the beam forming network 20(0051))
where M is a positive integer larger than 1, and N is a positive integer larger than 0 (All array elements are in this embodiment identical and the first phase center of the array elements 11 are arranged in two columns and the second phase center of the array elements 11 are also arranged in two columns, each column containing N array elements(0047, Fig. 1))
Regarding claim 4, Johansson further teaches:
A communication apparatus, comprising: the antenna apparatus according to claim 1 (This object is achieved by an antenna with adjustable beam characteristics(0009))
and a controller, electrically connected with the antenna apparatus, wherein the controller is configured to: set vectors of the feeding ports according to a designated direction (The linear arrays of the same polarization but from different columns are combined via a phase shifter and power dividing device. The phase shifter and power dividing device splits the power with a variable relative phase difference. This results in one or more beam ports for each polarization where the horizontal beam pointing for a beam can be controlled by the variable phase difference of the phase shifter and power dividing device associated with the beam port. (0044))
the designated direction corresponding to beam directionality of the antenna structure (By this technique the beam width and beam pointing of beams associated with the one or more antenna ports can be controlled by varying the relative phase difference on the phase shifter and power dividing devices(0045))
Regarding claim 5, Johansson further teaches:
wherein the feeding ports comprise: at least one first-angle feeding port,a feeding signal of the at least one first-angle feeding port being configured to form a beam in a first polarized direction (Each array element 11 has two feeding points (not shown), a first feeding point associated with vertical polarization(0049))
and at least one second-angle feeding port, a feeding signal of the at least one second- angle feeding port being configured to form a beam in a second polarized direction (The single beam antenna comprises an antenna configuration 10 having two columns of N groups of dual polarized array elements 11, with a column separation D.sub.H and a row separation D.sub.V. In this embodiment each group "n" comprises two vertically polarized radiating elements A.sub.n and C.sub.n, and two horizontally polarized radiating element(0049))
the second polarized direction being orthogonal to the first polarized direction (Each array element 11 has two feeding points (not shown), a first feeding point associated with vertical polarization, i.e. connected to the radiating element A.sub.n in a first column 12 and radiating element C.sub.n in a second column 14, respectively, and a second feeding point associated with horizontal polarization (0049))
Regarding claim 6, Johansson further teaches:
wherein the number of the antenna units of the antenna structure is MxN (FIG. 1 shows an antenna configuration (to the left) with N groups of array elements, each with two dual polarized radiating elements(0047))
a feeding direction of the at least one first-angle feeding port of each of the antenna units corresponds to a feeding direction of the at least one first-angle feeding port of the other antenna units (The four ports, Port A-Port D, are combined to one antenna port, Port 1, by a beam forming network 20 as illustrated in FIG. 3. The beam forming network 20 is provided with a primary connection 19 intended to be connected to antenna port 1 and four secondary connections 15.sub.A-15.sub.D.(0051))
and a feeding direction of the at least one second-angle feeding port of each of the antenna units corresponds to a feeding direction of the at least one second-angle feeding port of the other antenna units (Each port A, B, C and D are connected to a secondary connection 15.sub.A, 15.sub.B, 15.sub.C and 15.sub.D, respectively, of the beam forming network 20(0051))
where M is a positive integer larger than 1, and N is a positive integer larger than 0 (All array elements are in this embodiment identical and the first phase centre of the array elements 11 are arranged in two columns and the second phase centre of the array elements 11 are also arranged in two columns, each column containing N array elements(0047, Fig. 1))
Regarding claim 7, Johansson futher teaches:
providing an antenna unit in the antenna structure (An object with the present invention is to provide an antenna(0008))
the antenna unit comprising i feeding ports and i being a positive integer larger than 2 (Each array element 11 has two feeding points(0049, Fig 1 - 3))
determining a designated direction, the designated direction corresponding to beam directionality of the antenna structure (By this technique the beam width and beam pointing of beams associated with the one or more antenna ports can be controlled by varying the relative phase difference on the phase shifter and power dividing devices(0045))
and setting vectors of the feeding ports of the antenna unit according to the designated direction (By this technique the beam width and beam pointing of beams associated with the one or more antenna ports can be controlled by varying the relative phase difference on the phase shifter and power dividing devices(0045))
the vector of each of the feeding ports of the antenna unit being controlled independently (This results in one or more beam ports for each polarization where the horizontal beam pointing for a beam can be controlled by the variable phase difference of the phase shifter and power dividing device associated with the beam port(0044))
Johansson does not teach wherein independent control of the vector of each of the feeding ports comprising disabling adjustment of the vector of at least one of the feeding ports. However, Kruetel teaches In a first embodiment, each element 17 is coupled with a port 18 which terminate with a radiating element 19 similar to Space feed. In this embodiment, beam-forming network 13 is comprised of feeder array 11 (Col 2, lines 17 – 22).
Johansson and Kruetel are considered analogous since they are both in the field of radar networks, therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Johansson and Kruetel Jr. in order to have a system which is capable of having adaptive beam forming to provide much greater coverage and reduce operational downtime. 

Allowable Subject Matter
Claims 8 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648